
	
		I
		112th CONGRESS
		1st Session
		H. R. 1288
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Butterfield (for
			 himself, Mr. Jones,
			 Mr. McIntyre, and
			 Mr. Fortenberry) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Homeland Security to accept
		  additional documentation when considering the application for veterans status
		  of an individual who performed service in the merchant marines during World War
		  II, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 World War II Merchant Mariner Service
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Merchant Marine Act, 1936 established
			 the United States Maritime Commission, and stated as a matter of policy that
			 the United States should have a merchant marine that is “capable of serving as
			 a naval and military auxiliary in time of war or national emergency”.
			(2)The Social
			 Security Act Amendments of 1939 (Public Law 76–379) expanded the definition of
			 employment to include service “on or in connection with an American vessel
			 under contract of service which is entered into within the United States or
			 during the performance of which the vessel touches at a port in the United
			 States, if the employee is employed on and in connection with such
			 vessel”.
			(3)The Joint Resolution to repeal sections 2,
			 3, and 6 of the Neutrality Act of 1939, and for other purposes (Public Law
			 77–294; 55 Stat. 764) repealed section 6 of the Neutrality Act of 1939 (related
			 to the arming of United States vessels) and authorized the President during the
			 national emergency to arm or permit to arm any United States vessel.
			(4)On February 7,
			 1942, President Franklin D. Roosevelt, through Executive Order Number 9054,
			 established the War Shipping Administration that was charged with building or
			 purchasing, and operating the civilian shipping vessels needed for the war
			 effort.
			(5)During World War
			 II, United States merchant mariners transported goods and materials through
			 “contested waters” to the various combat theaters.
			(6)At the conclusion
			 of World War II, United States merchant mariners were responsible for
			 transporting several million members of the United States Armed Forces back to
			 the United States.
			(7)The GI Bill
			 Improvement Act of 1977 (Public Law 95–202) provided that the Secretary of
			 Defense could determine that service for the Armed Forces by organized groups
			 of civilians, or contractors, be considered “active service” for benefits
			 administered by the Veterans Administration.
			(8)Department of
			 Defense Directive 1000.20 directed that the determination be made by the
			 Secretary of the Air Force, and established the Civilian/Military Service
			 Review Board and Advisory Panel.
			(9)In 1987, three merchant mariners along with
			 the AFL–CIO sued Edward C. Aldridge, Secretary of the Air Force, challenging
			 the denial of their application for veterans status. In Schumacher v. Aldridge
			 (665 F. Supp. 41 (D.D.C. 1987)), the Court determined that Secretary Aldridge
			 had failed to “articulate clear and intelligible criteria for the
			 administration” of the application approval process.
			(10)During World War
			 II, women were repeatedly denied issuance of official documentation affirming
			 their merchant marine seamen status by the War Shipping Administration.
			(11)Coast Guard Information Sheet #77 (April
			 1992) identifies the following acceptable forms of documentation for
			 eligibility meeting the requirements set forth in GI Bill Improvement Act of
			 1977 (Public Law 95–202) and Veterans Programs Enhancement Act of 1998 (Public
			 Law 105–368):
				(A)Certificate of
			 shipping and discharge forms.
				(B)Continuous
			 discharge books (ship’s deck or engine logbooks).
				(C)Company letters
			 showing vessel names and dates of voyages.
				(12)Coast Guard
			 Commandant Order of 20 March, 1944, relieved masters of tugs, towboats, and
			 seagoing barges of the responsibility of submitting reports of seamen shipped
			 or discharged on forms, meaning certificates of shipping and discharge forms
			 are not available to all eligible individuals seeking to document their
			 eligibility.
			(13)Coast Guard Information Sheet #77 (April,
			 1992) states that “deck logs were traditionally considered to be the property
			 of the owners of the ships. After World War II, however, the deck and engine
			 logbooks of vessels operated by the War Shipping Administration were turned
			 over to that agency by the ship owners, and were destroyed during the 1970s”,
			 meaning that continuous discharge books are not available to all eligible
			 individuals seeking to document their eligibility.
			(14)Coast Guard Information Sheet #77 (April,
			 1992) states “some World War II period log books do not name ports visited
			 during the voyage due to wartime security restrictions”, meaning that company
			 letters showing vessel names and dates of voyages are not available to all
			 eligible individuals seeking to document their eligibility.
			3.Methods for
			 validating certain service considered to be active service by the Secretary of
			 Veterans Affairs
			(a)In
			 generalFor the purposes of
			 verifying that an individual performed service under honorable conditions that
			 satisfies the requirements of as a member of the merchant marine who is
			 recognized pursuant to section 401 of GI Bill Improvement Act of 1977 (Public
			 Law 95–202; 38 U.S.C. 106 note) as having performed active duty service for the
			 purposes of all laws administered by the Secretary of Veterans Affairs, the
			 Secretary of Homeland Security shall consider the following:
				(1)In the case of an individual seeking such
			 recognition for whom no applicable Coast Guard shipping or discharge form, ship
			 logbook, or other official employment record is available, the Secretary may
			 provide such recognition on the basis of applicable Social Security
			 Administration records submitted by the individual, together with validated
			 testimony given by the individual or the primary next of kin of the individual
			 that the individual performed such service during the period beginning on
			 December 7, 1941, and ending on December 31, 1946.
				(2)In the case of an individual seeking such
			 recognition for whom the applicable Coast Guard shipping or discharge form,
			 ship logbook, or other official employment record has been destroyed or
			 otherwise become unavailable by reason of any action committed by a person
			 responsible for the control and maintenance of such form, logbook, or record,
			 the Secretary shall accept other official documentation demonstrating that the
			 individual performed such service during period beginning on December 7, 1941,
			 and ending on December 31, 1946.
				(3)For the purpose of
			 determining whether to recognize service allegedly performed during the period
			 beginning on December 7, 1941, and ending on December 31, 1946, the Secretary
			 shall recognize masters of seagoing vessels or other officers in command of
			 similarly organized groups as agents of the United States who were authorized
			 to document any individual for purposes of hiring the individual to perform
			 service in the merchant marine or discharging an individual from such
			 service.
				(b)Treatment of
			 other documentationOther
			 documentation accepted by the Secretary of Homeland Security pursuant to
			 subsection (a)(2) shall satisfy all requirements for eligibility of service
			 during the period beginning on December 7, 1941, and ending on December 31,
			 1946.
			(c)Definition of
			 primary next of kinIn this section, the term primary next
			 of kin with respect to an individual seeking recognition for service
			 under this section means the closest living relative of the individual who was
			 alive during the period of such service.
			(d)Effective
			 dateThis Act shall take
			 effect 90 days after the date of the enactment of this Act.
			
